TANZER, J.
The petition for reconsideration points out that in 1969 Or Laws, ch 429, neither § 2 nor § 3 itself changed the wording in ORS 30.275(3) from "loss or injury” to "accident or occurrence.” This is correct. However, both statutes together had that effect. In 1967, ORS 30.275(3) provided:
"No action shall be maintained unless such notice has been given and unless the action is commenced within one year after such notice. * * *” (Emphasis supplied.)
The words "such notice” referred back to the words "loss or injury”, in ORS 30.275(1).1 In 1969, the clause "unless the action is commenced within two years of such notice” in ORS 30.275(3) was amended to read, "unless the action is commenced within two years after the date of such accident or occurrence.”
Petition for reconsideration denied.

"Every person who claims damages from a public body for or on account of any loss or injury within the scope of ORS 30.260 to 30.300 shall cause to be presented to the governing body of the public body within 45 days after the alleged loss or injury a written notice stating the time, place and circumstances thereof, and the amount of compensation or other relief demanded. Failure to state the amount of compensation or other relief demanded does not invalidate the notice; but, in such case, the claimant shall furnish full information regarding the nature and extent of the injuries and damages within 30 days after written demand by the public body.” (Emphasis supplied.)